■ PER CURIAM.
Motion for an appeal from the Jefferson Circuit Court, Criminal Branch. L. R. Curtis, Judge.
Herbert A. Wientjes, Sr., was found guilty of operating a handbook in violation of.KRS 436.440, and his punishment fixed at six months in jail and a fine of $1,000. He has filed a motion for an appeal on the grounds that the evidence was obtained by an illegal search, and that it was error for the trial judge'to examine a prospective juror in chambers and out of the presence of the panel.
We are affirming the judgment because we think the evidence was obtained by a legal search, and that the trial judge did not abuse his discretion when he examined a prospective juror in chambers and out of the presence of the panel.
Judgment affirmed.